J-A19042-17

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

ROCKSTONE CAPITAL, LLC,                  :      IN THE SUPERIOR COURT OF
                                         :            PENNSYLVANIA
                 Appellant               :
                                         :
           v.                            :
                                         :
I.D.R. ENTERPRISES, INC., AND IVAN       :
HANTMAN AND ISDANER & COMPANY,           :
L.L.C.                                   :           No. 1423 EDA 2016

                    Appeal from the Order April 26, 2016
           in the Court of Common Pleas of Montgomery County,
                     Civil Division, No(s): 2007-14013

BEFORE: BENDER, P.J.E., SOLANO and MUSMANNO, JJ.

MEMORANDUM BY MUSMANNO, J.:                   FILED SEPTEMBER 26, 2017

     Rockstone Capital, LLC, (“Rockstone”) appeals from the Order granting

in part, and denying in part, its Motion to Enforce Writ of Execution against

I.D.R. Enterprises, Inc. (“IDR”), Ivan Hantman (“Hantman”), and Isdaner &

Company, LLC (“Isdaner”). We affirm.

     Hantman is a certified public accountant, and has been a member of

Isdaner, a certified accounting firm, since 2005. In 2011, a Judgment was

entered in favor of Rockstone and against Hantman for $218,552.54.1       In

December 2011, Rockstone filed a Writ of Execution against Isdaner as a

garnishee, and enjoined Isdaner from delivering or disposing of any of

Hantman’s property. Between 2011 and 2012, Hantman incurred expenses



1
  In March 2005, IDR borrowed $100,000 from Bank of America, N.A., and
Hantman personally guaranteed the loan. After Bank of America assigned
the loan to Rockstone, IDR defaulted.
J-A19042-17


at Green Valley Country Club (“Green Valley”).        In 2012, Isdaner paid

$21,032.69 to Green Valley, stating that these expenses were business

expenses incurred by Hantman for the benefit of Isdaner. Hantman paid his

personal expenses at Green Valley. On December 31, 2012, Hantman filed

for bankruptcy.

      On July 27, 2015, Rockstone filed the Motion to Enforce Writ of

Execution, seeking, inter alia, a determination that Isdaner violated the Writ

of Execution by paying $21,032.69 to Green Valley on Hantman’s behalf.

The trial court denied this portion of Rockstone’s Motion.2 Rockstone filed a

timely Notice of Appeal and a court-ordered Pennsylvania Rule of Appellate

Procedure 1925(b) Concise Statement.

      On appeal, Rockstone raises the following questions for our review:

      1. Whether the trial court erred in denying [Rockstone’s] Motion
         in part, and ordering that Rockstone’s [W]rit of [E]xecution[,]
         served upon [Isdaner] as garnishee, did not attach as a lien
         upon certain funds paid by Isdaner to [Green Valley], where,
         under Pennsylvania law, the [W]rit attached the funds used
         by Isdaner to pay the judgment debtor[] [Hantman’s] debts
         to Green Valley[?]

      2. Whether the trial court erred in denying Rockstone’s Motion in
         part, and ordering that Rockstone’s [W]rit of [E]xecution[,]
         served upon Isdaner[,] did not attach as a lien upon certain
         funds paid by Isdaner to Green Valley where the public policy
         of Pennsylvania prohibits a garnishee such as Isdaner from

2
  The trial court granted Rockstone’s Motion with regard to its claim that
Isdaner violated the Writ of Execution by failing to release Hantman’s
$20,000 minimum capital balance held in Isdaner’s capital account. The trial
court found that Rockstone was entitled to the funds, but that it would have
to wait until the funds were distributed to Hantman. Rockstone did not
appeal this portion of the Order.


                                 -2-
J-A19042-17


         engaging in conduct it knows or should know will facilitate the
         judgment debtor in attempts to avoid the lawful garnishment
         of its assets[?]

Brief for Appellant at 3.

      It is well-settled that “ultimate control of the execution process rests

with the trial court.” Scampone v. Grane Healthcare Co., 2017 Pa. Super.
257, *23 (Pa. Super. 2017).       “Since execution lies within the court’s

equitable powers, … the court’s decision to deny or grant an execution will

not be overruled absent an abuse of discretion.”     Id. (citations omitted).

Further, while the trial court’s conclusions of law are subject to plenary

review, we are bound by the trial court’s findings of fact.   Casey v. GAF

Corp., 828 A.2d 362, 367 (Pa. Super. 2003); see also id. (noting that a

motion to enforce is subject to plenary review).

      We will address Rockstone’s claims together, as they are related.

Rockstone contends that the trial court erred in finding that the Writ did not

attach to the funds paid to Green Valley by Isdaner. Brief for Appellant at 8,

12. Rockstone argues that “upon service of the Writ on Isdaner, a judicial

lien arose in favor of Rockstone on all property of Hantman in the possession

of Isdaner[.]”    Id. at 8.   Rockstone asserts that under the operating

agreement between Isdaner and Hantman, Isdaner was obligated to

reimburse Hantman for any expenses related to Isdaner’s business, which

included the debts incurred at Green Valley. Id. at 9-10; see also id. at 10,

12 (claiming that Isdaner’s payments attached regardless of the fact that the



                                 -3-
J-A19042-17


payments were incurred as a business expense). Rockstone argues that the

debt in question was Hantman’s debt as the Green Valley invoices were

addressed to Hantman, a member of the club, and that Green Valley would

have no recourse against Isdaner for failure to pay the charges. Id. at 12.

Rockstone claims that Isdaner was prohibited from paying Hantman’s debts

to Green Valley prior to paying his debts to Rockstone.      Id. at 10-11.

Rockstone contends that allowing Isdaner to facilitate Hantman’s attempts to

avoid garnishment of assets violates public policy. Id. at 13-14. To support

its arguments, Rockstone relies upon our Supreme Court’s decision in Witco

Corp. v. Herzog Brothers Trucking, Inc., 863 A.2d 443 (Pa. 2004). Brief

for Appellant at 10-11, 13-14.

     Garnishment allows a judgment creditor to “collect[] his debt out of

property of the [judgment] debtor [which is] in the hands of a third party,

and may be used to determine whether the garnishee[3] owes a debt to the

judgment debtor, or has property of the judgment debtor.” Garden State

Standardbred Sales Co. v. Seese, 611 A.2d 1239, 1241 (Pa. Super. 1992)

(citations and quotation marks omitted, footnote added).    A garnishee “is

required to exercise a high degree of care in protecting the rights of the


3
 “Garnishee” is defined as “[a]ny person may be a garnishee and shall be
deemed to have possession of property of the defendant if the person . . .
has property of the defendant in his or her custody, possession or control.”
Pa.R.C.P. 3101(b)(2). Possession is defined as “[t]he fact of having or
holding property in one’s power; the exercise of dominion over property.”
Witco, 863 A.2d at 446 (citation omitted).



                                 -4-
J-A19042-17


other parties until a legal result has been regularly reached.”      Korman

Commercial Prop.’s, Inc. v. Furniture.com, 81 A.3d 97, 102 (Pa. Super.

2013) (internal quotations and citations omitted).

     Here, the trial court set forth the relevant rules and law, addressed

Rockstone’s claims, and determined that they are without merit. See Trial

Court Opinion, 3/31/17, at 4-8.     The trial court found that Isdaner paid

Green Valley for business expenses incurred by Isdaner, not Hantman. See

id. at 4, 6, 7; see also id. at 4, 7 (noting that Rockstone did not refute

Isdaner’s classification of the expenses).4 The trial court specifically found

that Isdaner used its own funds to pay the debt owed to Green Valley, and

there is no evidence that these payments constituted any type of

compensation for Hantman, paid or payable. See id. at 6; see also id. at

5-6, 7 (wherein the trial court distinguished the holding in Witco based

upon the fact that Isdaner did not possess any of Hantman’s property or

money when paying the debt at issue in this case to Green Valley).

Analogously, the trial court noted that the operating agreement between

Isdaner and Hantman was inapplicable to the facts of this case because

Isdaner did not reimburse Hantman for business expenses or utilize any of


4
   While Rockstone argues that Isdaner admitted to paying for expenses
incurred by Hantman, in its Answer and New Matter, Isdaner explicitly stated
that “[t]his was not a reimbursement to [] Hantman. It was a payment to
[Green Valley].” Answer and New Matter, 9/28/15, at 7. Further, as the
trial court noted, Rockstone did not present any evidence to support its
proposition that Isdaner possessed Hantman’s funds and paid his expenses
to Green Valley. See Trial Court Opinion, 3/31/17, at 6.


                                 -5-
J-A19042-17


Hantman’s funds in paying the fees owed to Green Valley. See id. at 6-7.

Thus, as the competent evidence supports the trial court’s findings of fact,

and its legal conclusions are sound, we adopt its thorough reasoning for the

purpose of this appeal. See id. at 4-8; see also Casey, 828 A.2d at 367.

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 9/26/2017




                                -6-